Citation Nr: 0624875	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  04-31 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for major depression and 
obsessive compulsive disorder.


REPRESENTATION

Appellant represented by:	The American Legion







INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office in St. Petersburg, 
Florida (RO) that was rendered in 2004. 


FINDINGS OF FACT

1.   The veteran in this case had active military service 
between January 1951 and January 1953.  

2.   In August 2006, the Board received a Certificate of 
Death indicating that the veteran died in June 2006.  


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of the claim on appeal.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  

This appeal on the merits has become moot by virtue of the 
death of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2005).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2005).  

ORDER

The appeal is dismissed.



____________________________________________
JOAQUIN AGUAYO PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


